
	

113 S6 IS: Putting Our Veterans Back to Work Act of 2013
U.S. Senate
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 6
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2013
			Mr. Reid (for himself,
			 Mr. Sanders, Mr. Durbin, Mr.
			 Schumer, Mr. Udall of New
			 Mexico, Mr. Baucus,
			 Mr. Brown, Mr.
			 Schatz, Mr. Tester,
			 Mr. Menendez, Mr. Warner, Mr.
			 Cardin, Ms. Hirono,
			 Mr. Begich, Mr.
			 Casey, Mrs. Boxer,
			 Mr. Nelson, Mr.
			 Blumenthal, Mr. Coons,
			 Mr. Levin, and Mr. Heinrich) introduced the following bill; which
			 was read twice and referred to the Committee on Veterans'
			 Affairs
		
		A BILL
		To reauthorize the VOW to Hire Heroes Act of 2011, to
		  provide assistance to small businesses owned by veterans, to improve
		  enforcement of employment and reemployment rights of members of the uniformed
		  services, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Putting Our Veterans Back to
			 Work Act of 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Renewing our vow to hire heroes
					Sec. 101. Reauthorization of veterans retraining assistance
				program.
					Sec. 102. Extension of authority of Secretary of Veterans
				Affairs to provide rehabilitation and vocational benefits to members of Armed
				Forces with severe injuries or illnesses.
					Sec. 103. Extension of additional rehabilitation programs for
				persons who have exhausted rights to unemployment benefits under State
				law.
					Sec. 104. Reauthorization of collaborative veterans' training,
				mentoring, and placement program.
					TITLE II—Building on our vow to hire heroes
					Sec. 201. Unified employment portal for veterans.
					Sec. 202. Grants to hire veterans as first
				responders.
					Sec. 203. Employment of veterans as evaluation factor in the
				awarding of Federal contracts.
					TITLE III—Improving employment and reemployment rights of members
				of the uniformed services
					Sec. 301. Enforcement of rights of members of uniformed
				services with respect to States and private employers.
					Sec. 302. Suspension, termination, or debarment of contractors
				for repeated violations of employment or reemployment rights of members of
				uniformed services.
					Sec. 303. Subpoena power for Special Counsel in enforcement of
				employment and reemployment rights of members of uniformed services with
				respect to Federal executive agencies.
					Sec. 304. Issuance and service of civil investigative demands
				by Attorney General.
				
			IRenewing our vow
			 to hire heroes
			101.Reauthorization
			 of veterans retraining assistance program
				(a)ExtensionSubsection (k) of section 211 of the VOW to
			 Hire Heroes Act of 2011 (Public Law 112–56; 38 U.S.C. 4100 note) is amended by
			 striking March 31, 2014 and inserting March 31,
			 2016.
				(b)Number of
			 eligible veteransSubsection (a)(2) of such section is
			 amended—
					(1)in subparagraph
			 (A), by striking and at the end;
					(2)in subparagraph
			 (B), by striking the period at the end and inserting a semicolon; and
					(3)by adding at the
			 end the following new subparagraphs:
						
							(C)50,000 during the
				period beginning April 1, 2014, and ending March 31, 2015; and
							(D)50,000 during the
				period beginning April 1, 2015, and ending March 31,
				2016.
							.
					(c)Clarification
			 of limitation on aggregate amount of assistanceSubsection (b) of
			 such section is amended by striking up to 12 months of retraining
			 assistance provided by the Secretary of Veterans Affairs and inserting
			 an aggregate of not more than 12 months of retraining assistance
			 provided by the Secretary of Veterans Affairs under this
			 section.
				102.Extension of
			 authority of Secretary of Veterans Affairs to provide rehabilitation and
			 vocational benefits to members of Armed Forces with severe injuries or
			 illnesses
				(a)In
			 generalSection 1631(b)(2) of the Wounded Warrior Act (title XVI
			 of Public Law 110–181; 10 U.S.C. 1071 note) is amended by striking
			 December 31, 2014 and inserting December 31,
			 2016.
				(b)Report
					(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall submit to the appropriate
			 committees of Congress a report on the benefits provided by the Secretary under
			 section 1631(b) of such Act.
					(2)Appropriate
			 committees of congressIn this subsection, the term
			 appropriate committees of Congress means—
						(A)the Committee on
			 Armed Services and the Committee on Veterans' Affairs of the Senate; and
						(B)the Committee on
			 Armed Services and the Committee on Veterans' Affairs of the House of
			 Representatives.
						103.Extension of
			 additional rehabilitation programs for persons who have exhausted rights to
			 unemployment benefits under State lawSection 3102(b)(4) of title 38, United
			 States Code, is amended by striking March 31, 2014 and inserting
			 March 31, 2016.
			104.Reauthorization
			 of collaborative veterans' training, mentoring, and placement
			 programSubsection (e) of
			 section 4104A of title 38, United States Code, is amended to read as
			 follows:
				
					(e)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section amounts as follows:
						(1)$4,500,000 for
				the period consisting of fiscal years 2012 and 2013.
						(2)$4,500,000 for
				the period consisting of fiscal years 2014 and
				2015.
						.
			IIBuilding on our
			 vow to hire heroes
			201.Unified
			 employment portal for veteransSection 4105 of title 38, United States Code
			 is amended by adding at the end the following:
				
					(c)(1)The Secretary shall
				develop a single, unified Federal web-based employment portal, for use by
				veterans, containing information regarding all Federal programs and activities
				concerning employment, unemployment, and training to the extent the programs
				and activities affect veterans.
						(2)The Secretary shall work with
				representatives from the Department of Defense, the Department of Veterans
				Affairs, the Small Business Administration, and other Federal agencies and
				organizations concerned with veterans' issues, to determine an appropriate
				platform and implementing agency for the portal. The Secretary shall enter into
				an agreement with the other Federal agencies for the implementation of the
				portal.
						.
			202.Grants to hire
			 veterans as first responders
				(a)Grants for
			 firefightersThe Secretary of Homeland Security shall award
			 grants under section 34 of the Federal Fire Prevention and Control Act of 1974
			 (15 U.S.C. 2229a) to hire veterans as firefighters.
				(b)Grants for law
			 enforcement officersThe Attorney General shall award grants
			 under part Q of title I of the Omnibus Crime Control and SAfe Streets Act of
			 1968 (42 U.S.C. 3796dd et seq.) to hire veterans as law enforcement
			 officers.
				(c)PriorityIn
			 awarding grants under this section to hire veterans, the Secretary of Homeland
			 Security and the Attorney General shall give priority to the hiring of veterans
			 who served on active duty in the Armed Forces on or after September 11,
			 2011.
				(d)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $250,000,000.
				203.Employment of
			 veterans as evaluation factor in the awarding of Federal contracts
				(a)Civilian
			 contracts
					(1)In
			 generalChapter 33 of title 41, United States Code, is amended by
			 adding at the end the following new section:
						
							3312.Employment of
				veterans as evaluation factorThe head of each executive agency shall
				consider favorably as an evaluation factor in solicitations for contracts and
				task or delivery order valued at or above $25,000,000 the employment by a
				prospective contractor of veterans constituting at least 5 percent of the
				contractor's
				workforce.
							.
					(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding after the item relating to section 3311 the following new
			 item:
						
							
								3312. Employment of veterans as evaluation
				factor.
							
							.
					(b)Defense
			 contracts
					(1)In
			 generalChapter 137 of title 10, United States Code, is amended
			 by adding at the end the following new section:
						
							2336.Employment of
				veterans as evaluation factorThe head of each agency shall consider
				favorably as an evaluation factor in solicitations for contracts and task or
				delivery order valued at or above $25,000,000 the employment by a prospective
				contractor of veterans constituting at least 5 percent of the contractor's
				workforce.
							.
					(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding after the item relating to section 2335 the following new
			 item:
						
							
								2336. Employment of veterans as evaluation
				factor.
							
							.
					(c)RegulationsNot
			 later than 180 days after the date of the enactment of this Act, the Federal
			 Acquisition Regulatory Council shall amend the Federal Acquisition Regulation
			 to carry out the provisions of section 3313 of title 41, United States Code,
			 and section 2336 of title 10, United States Code, as added by subsections (a)
			 and (b), respectively.
				IIIImproving
			 employment and reemployment rights of members of the uniformed
			 services
			301.Enforcement
			 of rights of members of uniformed services with respect to States and private
			 employers
				(a)Action for
			 reliefSubsection (a) of section 4323 of title 38, United States
			 Code, is amended—
					(1)in paragraph
			 (1)—
						(A)by striking
			 appear on behalf of, and act as attorney for, the person on whose behalf
			 the complaint is submitted and;
						(B)by striking
			 for such person;
						(C)by striking
			 the fourth sentence; and
						(D)by adding at
			 the end the following: The person on whose behalf the complaint is
			 referred may, upon timely application, intervene in such action, and may obtain
			 such appropriate relief as is provided in subsections (d) and
			 (e).;
						(2)by striking
			 paragraph (2) and inserting the following new paragraph (2):
						
							(2)(A)Not later than 60
				days after the date the Attorney General receives a referral under paragraph
				(1), the Attorney General shall transmit, in writing, to the person on whose
				behalf the complaint is submitted—
									(i)if the Attorney General has made a
				decision to commence an action for relief under paragraph (1) relating to the
				complaint of the person, notice of the decision; and
									(ii)if the Attorney General has not made
				such a decision, notice of when the Attorney General expects to make such a
				decision.
									(B)If the Attorney General notifies a
				person that the Attorney General expects to make a decision under subparagraph
				(A)(ii), the Attorney General shall, not later than 30 days after the date on
				which the Attorney General makes such decision, notify, in writing, the person
				of such
				decision.
								;
					(3)by
			 redesignating paragraph (3) as paragraph (4);
					(4)by inserting
			 after paragraph (2) the following new paragraph (3):
						
							(3)Whenever the Attorney General has
				reasonable cause to believe that a State (as an employer) or a private employer
				is engaged in a pattern or practice of resistance to the full enjoyment of any
				of the rights and benefits provided for under this chapter, and that the
				pattern or practice is of such a nature and is intended to deny the full
				exercise of such rights and benefits, the Attorney General may commence an
				action for relief under this chapter.
							;
				and
					(5)in paragraph
			 (4), as redesignated by paragraph (3), by striking subparagraph (C) and
			 inserting the following new subparagraph (C):
						
							(C)has been notified by the Attorney
				General that the Attorney General does not intend to commence an action for
				relief under paragraph (1) with respect to the complaint under such
				paragraph.
							.
					(b)StandingSubsection
			 (f) of such section is amended to read as follows:
					
						(f)StandingAn
				action under this chapter may be initiated only by the Attorney General or by a
				person claiming rights or benefits under this chapter under subsection
				(a).
						.
				(c)Conforming
			 amendmentSubsection (h)(2) of such section is amended by
			 striking under subsection (a)(2) and inserting under
			 paragraph (1) or (4) of subsection (a).
				302.Suspension,
			 termination, or debarment of contractors for repeated violations of employment
			 or reemployment rights of members of uniformed services
				(a)In
			 generalSubchapter III of
			 chapter 43 of title 38, United States Code, is amended by adding at the end the
			 following new section:
					
						4328.Suspension,
				termination, or debarment of contractors
							(a)Grounds for
				suspension, termination, or debarmentPayment under a contract
				awarded by a Federal executive agency may be suspended and the contract may be
				terminated, and the contractor who made the contract with the agency may be
				suspended or debarred in accordance with the requirements of this section, if
				the head of the agency determines that the contractor as an employer has
				repeatedly been convicted of failing or refusing to comply with one or more
				provisions of this chapter.
							(b)Effect of
				debarmentA contractor debarred by a final decision under this
				section is ineligible for award of a contract by a Federal executive agency,
				and for participation in a future procurement by a Federal executive agency,
				for a period specified in the decision, not to exceed 5
				years.
							.
				(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 43 of
			 such title is amended by inserting after the item relating to section 4327 the
			 following new item:
					
						
							4328. Suspension, termination,
				or debarment of
				contractor.
						
						.
				(c)RegulationsNot
			 later than 180 days after the date of the enactment of this Act, the Federal
			 Acquisition Regulatory Council shall amend the Federal Acquisition Regulation
			 to carry out section 4328 of title 38, United States Code, as added by
			 subsection (a).
				(d)Effective
			 dateSection 4328 of title 38, United States Code, as added by
			 subsection (a), shall apply with respect to failures and refusals to comply
			 with provisions of chapter 43 of such title occurring on or after the date of
			 the enactment of this Act.
				(e)Annual
			 reportSection 4332(a) of such title is amended—
					(1)by redesignating
			 paragraph (10) as paragraph (11); and
					(2)by inserting
			 after paragraph (9) the following new paragraph (10):
						
							(10)The number of
				suspensions, terminations, and debarments under section 4328 of this title,
				disaggregated by the agency or department imposing the suspension or
				debarment.
							.
					303.Subpoena power
			 for Special Counsel in enforcement of employment and reemployment rights of
			 members of uniformed services with respect to Federal executive
			 agenciesSection 4324 of title
			 38, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(e)(1)In order to carry out
				the Special Counsel’s responsibilities under this section, the Special Counsel
				may require by subpoena the attendance and testimony of Federal employees and
				the production of documents from Federal employees and Federal executive
				agencies.
						(2)In the case of contumacy or failure
				to obey a subpoena issued under paragraph (1), upon application by the Special
				Counsel, the Merit Systems Protection Board may issue an order requiring a
				Federal employee or Federal executive agency to comply with a subpoena of the
				Special Counsel.
						(3)An order issued under paragraph (2)
				may be enforced by the Merit Systems Protection Board in the same manner as any
				order issued under section 1204 of title
				5.
						.
			304.Issuance and
			 service of civil investigative demands by Attorney General
				(a)In
			 generalSection 4323 of title
			 38, United States Code, is amended—
					(1)by redesignating subsection (i) as
			 subsection (j); and
					(2)by inserting after subsection (h) the
			 following new subsection (i):
						
							(i)Issuance
				and service of civil investigative demands(1)Whenever the
				Attorney General has reason to believe that any person may be in possession,
				custody, or control of any documentary material relevant to an investigation
				under this subchapter, the Attorney General may, before commencing a civil
				action under subsection (a), issue in writing and serve upon such person, a
				civil investigative demand requiring—
									(A)the production of such documentary
				material for inspection and copying;
									(B)that the custodian of such documentary
				material answer in writing written questions with respect to such documentary
				material; or
									(C)the production of any combination of
				such documentary material or answers.
									(2)The provisions of section 3733 of
				title 31 governing the authority to issue, use, and enforce civil investigative
				demands shall apply with respect to the authority to issue, use, and enforce
				civil investigative demands under this section, except that, for purposes of
				applying such section 3733—
									(A)references to false claims law
				investigators or investigations shall be considered references to investigators
				or investigations under this subchapter;
									(B)references to interrogatories shall be
				considered references to written questions, and answers to such need not be
				under oath;
									(C)the definitions relating to
				false claims law shall not apply; and
									(D)provisions relating to qui tam
				relators shall not
				apply.
									.
					(b)Effective
			 dateSubsection (i) of such section, as added by subsection
			 (a)(2), shall take effect on the date of the enactment of this Act and shall
			 apply with respect to violations of chapter 43 of such title alleged to have
			 occurred on or after such date.
				(c)Annual
			 reportsSection 4332(b)(2) of such title is amended—
					(1)by striking
			 Not later than and inserting the following:
						
							(A)In
				generalNot later than
							;
				and
					(2)by adding at the
			 end the following new subparagraph:
						
							(B)Annual
				supplement on civil investigative demands
								(i)In
				generalThe Attorney General shall include with each report
				submitted under subparagraph (A) for the last quarter of each fiscal year a
				report on the issuance of civil investigative demands under section 4323(i) of
				this title during the most recently completed fiscal year.
								(ii)ElementsEach
				report submitted under clause (i) shall include the following for the fiscal
				year covered by the report:
									(I)The number of
				times that a civil investigative demand was issued under section 4323(i) of
				this title.
									(II)For each civil
				investigative demand issued under such section with respect to an
				investigation, whether such investigation resulted in a settlement, order, or
				judgment.
									.
					
